Brown, C. J., and Bunn, J.
(dissenting).
We think that the land appeared from the assessment book to be-assessed in the name of Wright, and therefore that the service of the notice was good. Conceding that the description of the land as it appears in the assessment book would have been insufficient if in a tax judgment, tax certificate, or notice of expiration, it does not follow,, in our opinion, that the same strict view should be taken when the-description appears in the assessment book. Had the land been described in this way in the assessment on which the judgment was. based, there would be little question but that it would have been merely an “error, irregularity, or omission in the assessment,” such as, under B. L. 1905, § 914, would not have affected the jurisdiction of the court, or have been a ground for collateral attack on the judgment or sale. McNamara v. Fink, 71 Minn. 66, 73 N. W. 649.
If this is so when the technically insufficient description appears. in the assessment proceedings preliminary to the judgment, it would seem illogical to hold that notice of expiration of redemption which correctly describes the land is bad because, in the assessment book *413for the current year, there are irregularities in describing the land. 'These same irregularities would not be a ground for a collateral attack on a judgment subsequently entered for the taxes so assessed. 'The purpose of the statute requiring service of the notice on the person in whose name the land appears to be assessed is to give notice to the owner of the land described in the tax proceedings of the •expiration of his right to redeem. This is a method of ascertaining who the owner is. We are unable to agree that the land covered by the tax certificate and described in the notice did not appear to be assessed in the name of the person to whom the notice was addressed.
As we think that the description of the property in the tax proceedings was sufficient, and are unable to sustain any other of the numerous objections made, we are of the opinion that plaintiff had a good fax title, and that the order appealed from should be reversed.